Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6 and 7 are rejected under 35 U.S.C. 102(a1) as being taught by WU et al (PGPUB 2016/0181956).
With respect to claim 1, Wu teaches a sensor-less detection circuit, comprising:
a first voltage adjustment circuit (fig. 2, 202) configured for providing a first output voltage, at a first node (vmn), using one of a first input voltage, a second input voltage, or a third input voltage;
a second voltage adjustment circuit (203/204) configured for providing a second output voltage, at a second node (vn), using at least two (paragraph 0019; closes SA, SB of energized windings) of the first input voltage, the second input voltage, or the third input voltage; and
a plurality of resistive voltage dividers (paragraph 0018);
wherein the second voltage adjustment circuit comprises an (paragraph 0019; last sentence, VN) internal virtual neutral point; and
wherein the sensor-less detection circuit is configured to detect (paragraph 0021) a zero crossing event of a three-phase motor.
With respect to claim 2, Wu teaches wherein the first voltage adjustment circuit comprises the plurality of resistive voltage dividers (202), wherein each resistive voltage divider of the first voltage adjustment circuit comprises a first resistor (R1) having a first resistance and a second resistor (R2) having a second resistance (paragraph 0018).
With respect to claim 6, Wu teaches further comprising a differential amplifier (205) having a first input coupled with the first node and a second input coupled with the second node.
With respect to claim 7, Wu teaches wherein the differential amplifier is configured to provide a third output voltage (ZCA) at a third node.

Allowable Subject Matter
Claims 3-5, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 9, the Prior Art does not teach a first voltage adjustment circuit configured for providing a first output voltage, at a first node, using one of a first input voltage, a second input voltage, or a third input voltage;
a second voltage adjustment circuit configured for providing a second output voltage, at a second node, using at least two of the first input voltage, the second input voltage, or the third input voltage; and
a differential amplifier having a first input coupled with the first node and a second input coupled with the second node and configured for providing a third output voltage at a third node;
wherein the second voltage adjustment circuit comprises an internal virtual neutral point;
wherein the first voltage adjustment circuit comprises a plurality of resistive voltage dividers;
wherein the second voltage adjustment circuit comprise the plurality of resistive voltage dividers; and
wherein the sensor-less detection circuit is configured to detect a zero crossing event of a three-phase motor.
With respect to claim 17, the Prior Art does not teach electrically coupling a first voltage adjustment circuit with a three-phase brushless direct current (BLDC) motor and, using one of a first input voltage, a second input voltage, or a third input voltage, providing a first output voltage at a first node using the first voltage adjustment circuit;
electrically coupling a second voltage adjustment circuit with the BLDC motor and, using at least two of the first input voltage, the second input voltage, or the third input voltage, providing a second output voltage at a second node using the second voltage adjustment circuit; and
electrically coupling a first input of a differential amplifier with the first node, electrically coupling a second input of the differential amplifier with the second node, and, using the differential amplifier, providing a third output voltage at a third node;
wherein the first voltage adjustment circuit comprises a plurality of resistive voltage dividers; and wherein the second voltage adjustment circuit comprises an internal virtual neutral point.
Claims 9-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICK D GLASS/Primary Examiner, Art Unit 2846